HonorableSidneyA. Sparks
CountyAuditor
Jim Wells County
Alice, Texas

Dear Sir:                    opinionHo. o-3341
                             Re: Can postage,stationery,and supplies,
                                 telephoneend telegraphexpensesof
                                 the countysuperintendent be legally
                                 paid out of the generalfund of the
                                 county?

This departmenthas consideredyour requestfor an opinionunder date
of August 6, 1942,wherein you wish to be advisedwhether or not it
is legal to pey the postage,stationeryand supplies,telephoneand
telegraphand other office expensesof the county superintendent out
of the generalfund of the county.

We encloseherewitha copy of our OpinionNo. o-1781,approvedFebruary20,
1940,wherein this departmentheld that the countyauditoris without
authorityto approveend direct paymentof a bill for postagepresentedby
the county schoolsuperintendent and charge the amountof the bill to the
generalor any other fund of the county.

Article2700 of Vernon'sCivil Statutesas emendedby Eouse Bill364,
Acts 1941, Forty-seventhLegislature,providesthat in making~theannual
budget for CountyAdministration expensesthe county schooltrusteesshall
make allovanceout of the State AvailableSchoolFund for salaryand
expensesof the office of the countyschool superintendentand the seme
shall be determinedby the residentscholasticpopulationof the county.
This statutefurtherprovides,". . . and the County Board of Education
may make furtherprovisionsas it deems necessaryfor office and traveling
expensesof the County Suprintendent;. . ." Thus the County superintendent
is given an expenseallowanceto take care of officeexpenseand as pointed
out in the opinionenclosed,the items you mentionedsuch as stationery,
telephomeand telegraph,likepcstageare items of office expense.

Article2362, R. C. S *, providesfor end specifiesthe four classesinto
which stationeryis classified,and Article 3899t1,  Vernon'sAnnotated
Civil Statutes,in Section2 thereof,providesthat suitableofficesand
stationeryand blanks necessaryin the performanceof his dutiesmay
in the discretionof the commissioners'  court be furnishedto the county
superintendent and may be paid for on order of the commissioners'
court out of the countytreasury. These authoritiesare set forth In the
HonorableSidneyA. Sparks,Page #2     (O-3341)



opinionherewithatteched,wherein it is furtherheld that under the
provisionaof Articles2688 and 3899b (Section2), VernonusAnnotated
Civil Statutes,the countyconrmissionersP court has authorityto purchase
for the use end benefit of the officeof countyschool superintendent
furnitureand only such office suppliesas would come within the
classification "stationery" so classifiedin Article2362, supra.

It is thereforethe opinionof this departmentthat the county
auditoris without authorityto approveend directpaymentof e
bill for postage,telephoneend telegraphexpenseincurredend presented
by the countysuperintendent and chargethe eraountof the bill to the
generalor any other fund of the county. Where the commissioners' court
authorizesthe purchaseof such stationeryclacoaified and within the
provisionsof Article2362, Vernon'sAnnotatedCivil Statutes,the
auditorhas authorityto approveend directpaymentfor such stationery
and chargethe awunt to the generalfund of the county.

                                   Yours ve:rytruly

                             ATl!OlUVEY
                                     GEWEMLOFTEKAS

                              s/Wm. J. R. King



                              BY
                                   Wm. J. B. King
                                        Assistent

Wl4K:I.M

ENCUXURE

APPROVE3AUG. 24, 1942
s/ GERALDc. MANN
AlTOlUTEGENEFALOP TEXAS

APPROVEDOPmION COMMI'EEE
BY B. W. B.
CHAIRMAN